CONCURRING OPINION.
In consenting to the affirmance of the case, I desire to state that I am not satisfied that the court ruled correctly in rejecting the testimony of Arnold Harvey to the effect that in his presence Eli Harvey had told the appellant's daughter, Mrs. Cora Sowell, that she ought to leave the home of appellant; that she was being mistreated there and ought not to stay. From my understanding of the record, however, the ruling of the trial court in refusing a new trial notwithstanding the erroneous rejection of the testimony above mentioned was justified upon the whole record, particularly in view of the other testimony detailed in the original opinion, bringing to the attention of the jury the fact that the ill-feeling between the appellant and Eli Harvey originated in the appellant's information touching the acts of Eli Harvey in facilitating the re-marriage of Cora Sowell and her husband, the details of the particular testimony above mentioned never having been communicated to the appellant.
                    ON MOTION FOR REHEARING.